376 F.2d 414
James Blaine GILLESPIE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 17224.
United States Court of Appeals Sixth Circuit.
April 25, 1967.

James B. Gillespie, in pro. per.
Merle M. McCurdy, U. S. Atty., John G. Mattimoe, Asst. U. S. Atty., Toledo, Ohio, for appellee.
Before EDWARDS and McCREE, Circuit Judges, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Appellant, having long since served a 1936 sentence for Dyer Act violation (18 U.S.C. § 2312), filed a motion to vacate same under 28 U.S.C. § 2255 or coram nobis.


2
Appellant is no longer confined as a result of the sentence he attacks, nor was it used as a predicate for his current habitual criminal sentence under which he is confined in a New York State prison. Any benefit to him from success in this motion is most speculative.


3
Like the District Judge, we see no "circumstances compelling such action to achieve justice." United States v. Morgan, 346 U.S. 502, 511, 74 S.Ct. 247, 252, 98 L.Ed. 248 (1954).


4
Affirmed.